Title: To Alexander Hamilton from William Munson, 12 October 1793
From: Munson, William
To: Hamilton, Alexander



Collectors Office New Haven [Connecticut] October 12th 1793
Sir

At the first View of my Weekly return herewith transmitted you will find that I have made no return of the Cash Supposed to be in the possession of Mrs Fitch the Widow to the Late Collector which in my Last return was Stated to be .................16228—82½
As the principle officer of the Treasury has Equael knowledge with myself of that sum being on hand I therefore Conceive that nothing more will be Expected of me than to return the Cash which hath Come into my hands which is since the Commencement of the present Quorter.
Mr Fitch died without making a will Consequently there is no Executor on his Estate neither is there as yet any Administrator. I Expect one will be appointed in the Cours of a Very few days and in Case the public property Should then be placed Under my Care I Shall then become responsible.
I am sir with the gre⟨atest⟩ respect your most ob⟨edient⟩ and Very humble Ser⟨vant⟩

William Munso⟨n⟩
Alexander Hamilton Esqr.

